Citation Nr: 0633699	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  99-10 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial rating for residuals of a 
right hand injury, to include fracture of the proximal 
phalanx of the right thumb, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1991 to March 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in July 
2004, at which time the Board remanded the case for further 
action by the originating agency.  

The Board notes that the veteran was initially assigned a 
noncompensable disability rating for the residuals of his 
right hand injury; however, this rating was later increased 
to 10 percent disabling in an April 1999 rating decision.  
This has not satisfied the veteran's appeal.

The Board also notes that the veteran perfected an appeal 
with respect to the issue of entitlement to a higher initial 
rating for residuals of a right shoulder injury.  In a 
November 2005 rating decision, the originating agency granted 
an increased rating of 40 percent for the veteran's right 
shoulder.  Thereafter, the veteran submitted a statement to 
the originating agency stating that he was only appealing the 
issue of an increased rating for his right hand injury.  The 
Board finds that this statement qualifies as a valid 
withdrawal of the appeal.


FINDING OF FACT

The veteran's right thumb is not ankylosed, and he does not 
have a gap of more than two inches between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.





CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's residuals of a right hand injury, to 
include fracture of the proximal phalanx of the right thumb, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes  5224 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes  5224, 5228 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in July 2004, subsequent to its initial adjudication 
of the claim, to include notice that he should submit all 
pertinent evidence in his possession.  In addition, he was 
provided appropriate notice concerning the effective-date 
element of his claim in a letter mailed in April 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  The Board notes that in July 2006 
the veteran submitted additional evidence along with a waiver 
of first consideration of such evidence by the RO.  Neither 
the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim on in November 2005.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

The veteran was granted service connection and a 
noncompensable disability rating for residuals of a hand 
injury, to include a fractured right thumb, in a March 1999 
rating decision.  He was later assigned an increased rating 
of 10 percent in an April 1999 rating decision as December 
1997 and August 1998 VA examinations showed that his right 
thumb had a residual fracture and was painful.  The veteran 
was also found to be right-hand dominant.

Treatment records from the VA Medical Center show that the 
veteran was found to have chronic right hand subluxation of 
the metacarpal joint in June 1998, and has more recently been 
treated for complaints of numbness in his fingers, although 
nerve conduction studies IN February 2005 were normal.  A 
March 2004 MRI of the veteran's right hand showed no evidence 
of an abnormal signal, a soft tissue mass, or edema.  In 
addition, a CT of the right wrist showed no evidence of an 
acute fracture or subluxation within the right wrist.

To determine the current level of severity of the veteran's 
residuals of his right hand injury, he was provided a VA 
examination in November 2003.  The examiner noted that the 
veteran had a well-healed fracture of the right thumb phalanx 
with no nerve or vascular injury.  He was diagnosed with 
carpal metacarpal subluxation of the right wrist.  

The veteran was provided another VA examination in February 
2005.  He described experiencing intermittent flare-ups of 
his right hand pain and swelling that have caused him to 
avoid right hand activities.  Upon physical examination, the 
examiner noted a 1.5 inch gap between the fourth and fifth 
digits and the thumb on the veteran's right hand, and a 2 
inch gap between the index and middle finger and the palm.  
The right hand was noted to have marked tenderness of 
palpation at the dorsum and radial part; however, passive and 
active range of motion was full for the joints of the right 
hand except for the right thumb which was noted to have 
limited active range of motion in all directions secondary to 
increased pain.  Range of motion was further limited by pain, 
weakness, and lack of endurance.  The diagnosis was chronic 
pain syndrome of the right hand.  The examiner concluded that 
the veteran had a gap of 1 to 2 inches between the right 
thumb pad and the fingers with no ankylosis.  In the 
examiner's opinion, the veteran was employable provided that 
he avoid heavy physical activities.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


The Board notes that effective August 26, 2002, the criteria 
for evaluating ankylosis and limitation of motion of the 
fingers and thumb were revised; however, the revision did not 
change the rating criteria of Diagnostic Code 5224.  Under 
this Code, unfavorable ankylosis of the major thumb warrants 
a 20 percent disability rating, while favorable ankylosis of 
the major thumb warrants a 10 percent disability rating.

Under Diagnostic Code 5228, effective August 26, 2002, 
limitation of motion of the thumb warrants a 20 percent 
disability rating for a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A gap of one to two inches 
(2.5 to 5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers, warrants a 10 
percent evaluation for both the major and minor thumb.  A gap 
of less than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
warrants a noncompensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's residuals of a right hand injury, to include 
fracture of the proximal phalanx of the right thumb, are 
currently rated as 10 percent disabling under Diagnostic Code 
5224 for ankylosis of the thumb.  The Board notes that this 
rating was assigned prior to the revision of the rating 
criteria for evaluating ankylosis and limitation of motion of 
the fingers and thumb.  Under Diagnostic Code 5224, which was 
unchanged by the August 2002 revision, a 20 percent 
disability rating is warranted for unfavorable ankylosis of 
the thumb.  The medical evidence of record clearly 
demonstrates that the veteran's thumb is not ankylosed.  In 
this regard, the Board notes that the examiner at the 
veteran's most recent VA examination in February 2005 
specifically found that there was no ankylosis of the 
veteran's right hand or fingers.  Therefore, an increased 
rating is not warranted under Diagnostic Code 5224.

The medical evidence also does not provide for an increased 
rating under Diagnostic Code 5228 for limitation of motion of 
the thumb.  A 20 percent rating is warranted for a gap of 
more than two inches between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  While the 
veteran's right thumb was noted to have limited active range 
of motion in all directions during his most recent VA 
examination, the examiner only found a gap of one to two 
inches between the veteran's right thumb and his fingers.  In 
addition, although range of motion of the thumb was limited 
by pain, weakness, and lack of endurance, even when all 
pertinent disability factors are considered, the veteran's 
right hand injury does not more nearly approximate the 
criteria for a 20 percent rating under Diagnostic Code 5228.
 
The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  In 
addition, the Board has considered benefit-of-the-doubt 
doctrine, but has determined that it is not applicable to 
this claim because the preponderance of the evidence is 
against the claim.


							(CONTINUED ON NEXT PAGE)
	


ORDER

Entitlement to a higher initial rating for residuals of a 
right hand injury, to include fracture of the proximal 
phalanx of the right thumb, is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


